FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 20, 2022

                                        No. 04-22-00122-CR

                               Vincente Eulalio MALDONADO Jr.,
                                            Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                  From the 454th Judicial District Court, Medina County, Texas
                                Trial Court No. 19-12-13485-CR
                       The Honorable Daniel J. Kindred, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, Appellant Vincente Eulalio Maldonado Jr. pled
nolo contendere to murder and was sentenced to thirty years of imprisonment in accordance with
the terms of his plea-bargain agreement. The trial court signed a certification of defendant’s right
to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). After Maldonado filed a notice of appeal, the trial court clerk sent
copies of the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record,
which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by Maldonado. See id. The clerk’s record does not include a written motion filed and
ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal. See
id. Thus, the trial court’s certification appears to accurately reflect that this is a plea-bargain case
and that Maldonado does not have a right to appeal. We must dismiss an appeal “if a certification
that shows the defendant has the right of appeal has not been made part of the record.” Id.
25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d)
unless an amended trial court certification showing that Maldonado has the right to appeal is
                                                                                     FILE COPY

made part of the appellate record by May 20, 2022. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court